Title: From George Washington to Major General Horatio Gates, 18 May 1778
From: Washington, George
To: Gates, Horatio


                    
                        sir,
                        Head Quarters Valley Forge 18 May 1778.
                    
                    Inclosed you have a duplicate of a letter which I forwarded yesterday by an express. The accounts from Philadelphia since, still continue to increase, and confirm a design of the enemies evacuating the City.
                    I beg you may transmit to Coll Ethan Allen the inclosed letter by some safe and certain conveyance. I am Sir your most obt and very humble servt
                    
                        Go: Washington
                    
                